Citation Nr: 0303496	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $35,292.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

bvajrsiegel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision of the Committee on 
Waivers and Compromises at the Regional Office (RO) that 
denied the veteran's claim for waiver of recovery of an 
overpayment of improved pension benefits.  

The Board notes that the RO issued a statement of the case in 
May 2000 that addressed the issue of whether the veteran's 
income was excessive for the receipt of improved pension 
benefits.  However, since the veteran has not furnished a 
substantive appeal on this matter, this case is limited to 
the issue set forth on the previous page.


FINDINGS OF FACT

1.  There was fault on the part of the veteran in the 
creation of the overpayment.

2.  Recovery of the overpayment would not result in financial 
hardship to the veteran.  


CONCLUSION OF LAW

Recovery of the overpayment of improved pension benefits in 
the amount of $35,292 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A Committee on Waivers and Compromises decision in May 
2000 apprised the veteran of the reasons and bases for the VA 
decision.  A statement of the case informed the veteran of 
the law applicable in adjudicating the appeal.  The statement 
of the case also apprised the veteran of the pertinent 
provisions of the VCAA and of that evidence he needed to 
submit and the development the VA would undertake.  The Board 
notes that the veteran has been provided the opportunity on 
two occasions to submit a financial status report, but has 
failed to do so.  As such, the Board finds that the VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim, as well as the actions 
expected of him and those the VA would provide, have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's application for pension 
benefits, various letters from the RO and information 
concerning his medical expenses.  The veteran has not 
indicated that there is any additional evidence that could be 
obtained.  Accordingly, the Board finds that all information 
and evidence have been developed to the extent possible and 
that no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The veteran submitted a claim for pension benefits in June 
1996.  He reported that his family income consisted of Social 
Security Administration benefits for himself, his wife and 
his granddaughter, and his wife's wages.  He also reported 
unreimbursed medical expenses of $2710.  He indicated that he 
was a resident of Guardian Care.  

In a statement received in May 1996, the administrator of 
Guardian Care Convalescent Center reported that the veteran 
had been admitted to that facility in March 1996.  It was 
stated that his monthly routine charges were $3016.92.

By award letter dated in September 1996, the veteran was 
informed that his claim for pension benefits had been 
approved.  He was advised that his pension benefits were 
based on his countable annual income which included his 
wife's earnings from employment, and the Social Security 
Administration income for the veteran, his wife and 
granddaughter.  The award letter further indicated that his 
countable annual income had been reduced by the amount of his 
reported unreimbursed medical expenses of $38,913.  The 
veteran was also notified that the VA considered a decrease 
or ending of recurring medical expenses to be a change in 
income, and that he had to report to the VA immediately any 
change in those expected recurring expenses.  Finally, the 
letter stated that the veteran's failure to notify the VA 
could result in an overpayment that he might have to repay.  

VA Form 21-8768 was attached to the above award letter and 
provided essentially the same information.

An eligibility verification report dated in March 1998 is of 
record.  The veteran reported that he had no unreimbursed 
medical expenses in 1997 or 1998.  

Following a request for information from the RO, the veteran 
reported in April 1998 that he had had $500 in nursing home 
expenses in 1997.  He noted that this represented the 
difference between what Medicaid would not cover, and the 
actual expenses of the nursing home.  

In May 1998, the RO contacted Guardian Care and was informed 
that the veteran had responsibility when he entered the 
facility, but that Medicaid paid all his retroactive 
expenses, effective March 1996.  In addition, the facility 
refunded all the payments the veteran had made from the date 
of admission.

By letters dated in August 1998 and September 2002, the RO 
requested that the veteran complete a financial status 
report.  No response was received to either letter.

Analysis 

Recovery of any payment or the collection of any indebtedness 
may not be waived if, in the opinion of the Secretary of VA, 
there exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

Recovery of an overpayment of any VA benefit may be waived if 
recovery of the indebtedness from the payee would be against 
equity and good conscience.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
overpaid person and the VA.  In determining if collection is 
against equity and good conscience, the following elements 
will be considered: fault of the veteran, balancing any fault 
of the veteran against any fault on the part of the VA, 
whether collection would create an undue hardship on the part 
of the veteran by depriving him of basic necessities, whether 
collection would defeat the purpose of paying benefits by 
nullifying the objective for which the benefits were 
intended, whether waiver of recovery would constitute unjust 
enrichment by creating an unfair gain to the veteran, or 
whether reliance on the receipt of benefits resulted in the 
relinquishment of a valuable right or the incurrence of a 
legal obligation by the veteran.  38 C.F.R. § 1.965(a).

The RO found the veteran to be free from an indication of 
fraud, misrepresentation or bad faith, and the Board concurs 
with this finding.  Thus, the question to be resolved is 
whether collection of the debt should be waived under the 
principles of equity and good conscience.  In reaching this 
determination, the Board must consider all the specifically 
enumerated elements set forth above.  

The overpayment in this case resulted from the fact that the 
veteran's improved pension benefits were based on the fact 
that he had unreimbursed medical expenses for his nursing 
home when, in fact, his expenses were paid by Medicaid.  

Initially, the Board observes that the veteran was 
specifically informed when he was originally awarded pension 
benefits that a change in his recurring medical expenses was 
deemed to be a change in his income that had to be reported 
to the RO.  The Board acknowledges that when the veteran was 
first admitted to the care facility in March 1996, he was 
apparently making the payments.  Shortly thereafter, however, 
the record confirms that Medicaid had begun to make his 
nursing home payments, including all expenses since he had 
been admitted.  The record also establishes that the nursing 
home had refunded to the veteran all payments he had made 
since his admission.  The veteran did not inform the VA of 
this reduction of his unreimbursed medical expenses until he 
submitted the eligibility verification report in March 1998.  
These facts have not been disputed.  Accordingly, the 
veteran's failure to notify the VA in a timely manner of the 
fact that his unreimbursed medical expenses had changed 
demonstrates some fault on the part of the veteran.  Clearly, 
the veteran failed to comply with his obligations to report 
immediately changes in his unreimbursed medical expenses, as 
he continued to receive pension benefits following the onset 
of the payments by Medicaid.  

In contrast, there is, at most, minimal fault on the part of 
the VA, since the only way it could have known of the 
Medicaid payments was if the veteran had reported them.  
Since he did not do so in a timely manner, no fault can be 
attributed to the VA.  In fact, the record shows that as soon 
as the veteran reported reduced medical expenses on the 
eligibility verification report, the RO sought to clarify the 
facts.  

The Board further observes that the RO requested on two 
occasions that the veteran complete a financial status 
report.  Since he failed to do so, the Board is unable to 
find that recovery of the debt would result in financial 
hardship.  

Accordingly, it is the judgment of the Board that it would 
not be against equity and good conscience to recover the 
overpayment of improved pension benefits.  


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $35,292 is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

